PER CURIAM
Petitioner was convicted of two counts of sexual abuse in the first degree. Applying the sentencing guidelines, the trial court sentenced him to a total of 40-months incarceration and 36-months post-prison supervision. Nevertheless, the Board of Parole and Post-Prison Supervision, relying on ORS 144.103, ordered him to be subject to 105 months of post-prison supervision, or until his sentence expiration date of March 6, 2004. At the time petitioner committed his crimes, ORS 144.103 did not apply to convictions for sexual abuse in the first degree. The Board therefore erred. State v. McFee, 136 Or App 160, 901 P2d 870 (1995), rev dismissed 323 Or 662 (1996).
Petitioner’s other assignment of error is without merit. Gress v. Board of Parole, 143 Or App 7, 924 P2d 329, mod on recons 144 Or App 375, 927 P2d 138 (1996).
Reversed and remanded for reconsideration.